[Cite as State v. Mejia, 2013-Ohio-5508.]


                            IN THE COURT OF APPEALS FIRST
                               APPELLATE DISTRICT OF OHIO
                                  HAMILTON COUNTY, OHIO



     STATE OF OHIO,                          :        APPEAL NO. C-130017
                                                      TRIAL NO. B-9906276A
               Plaintiff-Appellant,          :

         vs.                                 :
                                                            O P I N I O N.
     JERBEIN MEJIA,                          :

            Defendant-Appellee.              :




 Criminal Appeal From: Hamilton County Court of Common Pleas

 Judgment Appealed From Is: Sentences Vacated in Part and Cause Remanded

 Date of Judgment Entry on Appeal: July 24, 2013


 Joseph T. Deters, Hamilton County Prosecuting Attorney, and Scott M. Heenan, Assistant
 Prosecuting Attorney, for Plaintiff-Appellant,

 Hastings & Hastings, LLC, and Robert R. Hastings, Jr., for Defendant-Appellee.




 Please note: this case has been removed from the accelerated calendar.
[Cite as State v. Mejia, 2013-Ohio-5508.]




 S YLV IA S IE VE H END ON , Presiding Judge.

          {¶1}     In 2000, defendant-appellee Jerbein Mejia was convicted of three counts of

 possession of cocaine, three counts of preparation of cocaine for sale, and one count of

 trafficking in cocaine.          For one of the possession counts, which was count six in the

 indictment, the trial court sentenced him to ten years in prison and ordered that term to be

 served consecutively to the ten-year aggregate sentence for the remaining five counts, for a

 total of 20 years in prison.           We affirmed those convictions.      State v. Mejia, 1st Dist.

 Hamilton No. C-000225 (Dec. 8, 2000).

          {¶2}     In 2010, Mejia filed a motion to be resentenced because he had not been

 properly notified of postrelease control.         Following a hearing, the trial court made the

 proper postrelease-control notifications.          However, the court modified Mejia’s original

 sentence by ordering each of the prison terms to be served concurrently, thereby reducing

 his total term of incarceration from 20 years to ten years.

          {¶3}     The state now appeals. In a single assignment of error, the state argues that

 the trial court erred when it modified Mejia’s sentence. We agree.

          {¶4}     In State v. Fischer, 128 Ohio St.3d 92, 2010-Ohio-6238, 942 N.E.2d 332, ¶

 26, the Ohio Supreme Court held that when a trial court fails to impose statutorily

 mandated postrelease control as part of a defendant’s sentence, that part of the sentence is

 void and must be set aside. The defendant is entitled to a new sentencing hearing, but the

 hearing is limited to the proper imposition of postrelease control. Id. at ¶ 29.

          {¶5}     In this case, the trial court’s failure to notify Mejia of postrelease control at his

 original sentencing hearing in 2000 had rendered that part of his sentence void. Therefore,

 at Mejia’s new sentencing hearing, the court’s authority was limited to the proper

 imposition of postrelease control. See State v. Hall, 1st Dist. Hamilton No. C-100097, 2011-

 Ohio-2527, ¶ 11, citing Fischer. So the court erred by modifying Mejia’s original sentence
[Cite as State v. Mejia, 2013-Ohio-5508.]




 beyond the imposition of postrelease control. Consequently, we sustain the assignment of

 error.

          {¶6}     We vacate the sentences to the extent that the trial court modified Mejia’s

 original sentences by ordering the sentence for the sixth count to be served concurrently

 with the sentences for the remaining counts. We remand the case to the trial court with

 instructions that it issue a sentencing entry reflecting Mejia’s original sentence as well as the

 proper postrelease-control notification.

                                                   Sentences vacated in part and cause remanded.



 HILDEBRANDT and FISCHER, JJ., concur.



 Please note:

          The court has recorded its own entry on the date of the release of this opinion.